Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered February 2, 2012, convicting defendant upon his plea of guilty of the crime of robbery in the second degree.
Defendant was charged in an indictment with robbery in the first degree stemming from an incident in which he attempted to steal a flat screen television to acquire money to purchase drugs. He thereafter pleaded guilty to the reduced charge of robbery in the second degree in exchange for a negotiated sentence of 10 years in prison followed by five years of post-release supervision. County Court sentenced defendant, as a second violent felony offender, to the agreed-upon sentence and defendant now appeals.
We affirm. Defendant’s contention that he received the inef*1098fective assistance of counsel is unpreserved for our review based upon his admitted failure to make an appropriate postallocation motion (see People v Wiley, 112 AD3d 998, 998 [2013]; People v Gruber, 108 AD3d 877, 878 [2013], lv denied 22 NY3d 956 [2013]). Furthermore, we reject defendant’s claim that his sentence was harsh and excessive. In light of his lengthy criminal history and the fact that he agreed to the sentence imposed, we find no extraordinary circumstances or abuse of discretion that would warrant a reduction in his sentence (see People v Flanders, 110 AD3d 1112, 1113 [2013]; People v Williams, 101 AD3d 1174, 1174-1175 [2012]).
Lahtinen, McCarthy and Garry, JJ., concur.
Ordered that the judgment is affirmed.